Opinion by
Mr. Justice Stewart,
The plaintiff at the time he received his injury, was and had been for upwards of five years an employee of the defendant company. During this period he had charge of engines of different kinds, and for a year or more before his accident had been in charge of an air compressing engine, the particular piece of machinery that occasioned his injury. This air compressing engine was driven by steam, but was operated only as compressed air was required by workmen in another part of the plant engaged in chipping billets. It was at rest on a dead center when the plaintiff returned to the plant about five o’clock in the evening of the day of the accident to enter upon his night turn. Within an hour thereafter he was directed to start his engine, and it was while so attempting that he met with his injury. The plaintiff’s own narrative — and he was the only witness to testify to the occurrence — was as follows: “I went to open up the valve to try to let the water out of it — the cylinder — and after I thought I had the water turned out *419I turned the valve on to give it — the engine — steam, and she wouldn’t go, and I had to use the bar.” In answer to the question as to how he had used the bar, he said, “Well, there was spokes in the flywheel, and on the foun-. dation is what we call a pillar block, and there was a big bolt come up through that to fasten the pump down to the foundation, and we would get that bar through the spokes of the wheel and put it on that bolt and pry down on it, and when I done that the steam came on so quick and knocked the bar, and struck me on the shin and broke my leg.” There is nothing in any part of the plaintiff’s testimony to qualify in the least anything he here said as to the occurrence. We have then this state of facts to deal with: the engine was at rest on a dead center when plaintiff attempted to start it, a situation not unusual, one which under ordinary circumstances is not difficult to overcome, and in itself is not suggestive of defect or imperfection in the machinery. Ordinarily the engine when at dead center may be started by turning the flywheel by hand, the air being first released from the valves at the end of the air cylinder, and the steam then turned on. If the air be not first released the wheel cannot be turned by hand, and additional force is required. The plaintiff says he had in this instance released the air and had drained the water, but, because of the tightness of the bearings, he was required to resort to the use of the bar to start the wheel. Let it be conceded that it was negligence on the part of the defendant to allow the bearings of the fly wheel to become too tight, — the one condition that the plaintiff in his testimony complains of, and which he says required the use of the bar to start the engine, the water in the cylinder having been drained — what can be urged in defense of an engineer of five years experience who would attempt to lift an engine off a dead center by using a bar between the spokes of the flywheel with the steam turned on, its full energy bound to be applied to the flywheel the very instant the bar had served its purpose *420in lifting the engine from its dead center? And that was this case as disclosed by the plaintiff’s own testimony. The very instant the flywheel had been pried to the point that the center was overcome, the steam asserted its energy, and as a result, by the rapid revolution of the wheel, the bar was thrown with great violence against the person of the plaintiff, and he thus received Ms injury. Whatever there was about the engine, if anything, that called for correction, and of which the plaintiff according to his own testimony had complained to the superintendent, who, he says, promised to make the correction, such irregularity could not have been the proximate cause of plaintiff’s injury. What he complained of was, first, that water accumulated in the cylinder, and second, that the bearings of the flywheel .were too tight to permit it being turned by him. In his testimony he unqualifiedly admitted that he had drained the water from the cylinder, and on cross-examination he just as explicitly admitted that the water had not obstructed the movement of the wheel on this particular occasion. The water therefore in no way called for the use of the bar. Conceding that the tightness of the bearings made it necessary to apply more than usual force to move the flywheel from the dead center, and conceding that a bar was sometimes resorted to in order to accomplish it, whether with or without the knowledge of the employer, the fact remains that in this instance the bar was used under conditions dangerous in the extreme which were created by the plaintiff himself, and for which he alone was responsible. He suggests nothing to excuse his disregard of settled principles of mechanics in leaving the steam on the engine while he was using the bar, except the fact that he- had three or four weeks before complained to the superintendent of the tightness of the bearings, and that the superintendent having promised to correct it, had failed to do so. This the superintendent expressly denied. Were this all, it would be for the jury to decide between them; but *421whether this plaintiff or superintendent was speaking the truth in regard to the fact, it is too evident for discussion, that while the tightness of the bearing might have been sufficient excuse for the use of the bar, it could afford no warrant for using it under dangerous conditions which the plaintiff, an experienced engineer, must have known could easily have been avoided. We can take no other view of the case than that plaintiff’s injury resulted from his own carelessness, and that the case was one calling for binding instructions for the defendant. The assignment of error is sustained and the judgment is accordingly reversed.